Applicant’s election without traverse of Group I, claims 1-8, 10, 14, 19-20, 25-26, 34, 38, 41 in the reply filed on June 28, 2021 is acknowledged.
Claims 9, 11-13, 15-18, 21-24, 27-33, 35-37, 39-40 are canceled.  Claims 42-44 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-8, 10, 14, 19-20, 25-26, 34, 38, 41 are under consideration.

Priority:  This application is a 371 of PCT/US2018/035267, filed May 31, 2018, which claims benefit of provisional application 62/512833, filed May 31, 2017.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code:  see at least paragraphs 0139, 0140, 0144 (of the application publication).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10, 14, 19-20, 34, 38, 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 is drawn to a polynucleotide comprising a synthetic liver-specific promoter, wherein the promoter comprises the nucleotide sequence of SEQ ID NO: 1 or a sequence at least about 90% identical thereto.
Claims 2-8, 10, 14, 19-20 are dependent on claim 1 and recite wherein the promoter is operably linked to a polynucleotide of interest, wherein the polynucleotide of interest encodes a polypeptide (clotting factor, Factor IX), a functional nucleic acid, wherein the polynucleotide further comprises nucleic acid elements that control expression.
Claims 34, 38, 41 are dependent on claim 1 and recite a vector, transformed cell, and transformed cell, respectively, comprising the polynucleotide of claim 1.
Accordingly, the claims encompass a significantly large genus of biomolecules defined through their activity only and do not require any particular structure and comprise any number or type of modifications (including substitutions, deletions, additions) at any location.  The specification fails to teach any species of a polynucleotide comprising a synthetic liver-specific promoter, wherein the promoter comprises a sequence at least about 90% identical to SEQ ID NO: 1.  There is no guidance in the specification regarding which 10% may vary from the recited SEQ ID NO.  The transformed cell comprising said polynucleotide(s) comprises any organism, any cell or microorganism.  As such, the described genera are biomolecules defined solely by their functional characteristics and engineered organisms comprising said biomolecules defined solely by their functional characteristics, which is not sufficient characteristic for written description purposes.  MPEP 2163.  Further, the specification does not provide any discussion of a known correlation between structure and nucleic acids comprising a specific promoter and 
The skilled artisan cannot necessarily envision the detailed structures of ALL the nucleic acids encoding any polypeptide having no particular structure and further optimized for expression with variant promoters in any cell, because the specification provides no guidance as to which nucleic acids encoding which polypeptides having any structure are optimized and operably linked to a liver-specific promoter in which cell, will express an amount of the polypeptides of interest, besides the specific promoter LXP2.1 (instant SEQ ID NO: 1) operably linked to Factor IX, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of biomolecules that fall within its definition or any structural features commonly possessed by members of the genus that 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10, 14, 19-20, 26, 34, 38, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 is included in this rejection for the reasons similarly noted above for claim 1 regarding a sequence at least about 90% identical thereto.
Claim 3 recites the polynucleotide of interest encodes a polypeptide or a functional nucleic acid.  It is unclear what a functional nucleic acid is or how the polynucleotide of interest encodes another nucleic acid.  Further clarification is requested.
Claims 2, 4-8, 10, 14, 19-20, 34, 38, 41 are included in this rejection because they are dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


Claims 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 20080153156; cited as US 8030065 on IDS 11.25.19).  Gray teaches a polynucleotide sequence encoding a human Factor IX optimized for expression, where SEQ ID NO: 1 is 99.8% identical to instant SEQ ID NO: 14 (at least paragraphs 0008, 0023-0024, p. 9-10; instant claims 25-26).

Claims 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang II (WO 2017180861).  Wang II teaches SEQ ID NO: 13 is an engineered cDNA for human FIX, which has been codon optimized for expression in humans, which is 99.8% identical to instant SEQ ID NO: 14 (at least p. 11 lines 1-2, p. 31 lines 17-23; instant claims 25-26).

Claims 1-4, 8, 10, 19, 34, 38, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hildinger (US 20070042462; IDS 02.26.21).  Hildinger teaches nucleic acid molecules comprising a tissue-specific promoter, including a liver-specific TBG promoter (SEQ ID NO: 11), where SEQ ID NO: 11 comprises a nucleic acid sequence having 98.4% identity with instant SEQ ID NO: 1 (at least paragraphs 0152; instant claim 1).  Hildinger teaches the liver-specific promoter is operably linked to nucleic acid molecules of interest that express a product of interest (at least paragraph 0155), in a vector (at least paragraphs 0148-0151), where the nucleic acid molecules of interest encode a clotting factor, i.e. Factor VIII (at least paragraphs 0213, 0216, 0224-0225) (instant claims 2-4, 34).  Regarding instant claims 8, 10, Hildinger teaches regulatory sequences and/or control elements that are present also include untranslated sequences between the promoter and the coding sequence, where the regulatory .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 14, 19-20, 34, 38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hildinger (US 20070042462; IDS 02.26.21) in view of High et al. (US 20160375110; cited as WO 2016210170 on IDS 11.25.19).  The teachings of Hildinger over at least instant claims 1-4, 8, 10, 19, 34, 38, 41 are noted above.  As noted above, Hildinger discloses nucleic acid molecules comprising a liver-specific promoter operably linked to nucleic acid molecules of interest that encode a clotting factor.  Hildinger does not teach the clotting Factor IX.
High et al. disclose targeted expression of Factor IX nucleic acids to specific cells with expression vectors which target liver cells (at least paragraphs 0005-0006).  High et al. disclose the vectors can include an intron, expression control elements, including tissue specific promoters for liver expression (at least paragraphs 0011, 0013).

Regarding instant claim 6, High et al. disclose the Factor IX is codon optimized for expression (at least paragraphs 0135, 0139-0140).
Regarding instant claim 7, High et al. disclose Factor IX nucleic acids encoding a variant Factor IX comprising the substitution R338L has greater catalytic and coagulant activity compared to a Factor IX lacking the substitution (at least paragraph 0096), where the Factor IX nucleic acids are codon optimized (at least paragraph 0232).  

Regarding instant claim 20, High et al. disclose expression control elements also include native element(s) for the heterologous polypeptide, including polyadenylation sites, 5’ or 3’ untranslated regions which flank a polynucleotide sequence or an intron, such as all or a portion of the Factor IX (at least paragraphs 0125-0128).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Marsha Tsay/Patent Examiner, Art Unit 1656